UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:333-168527 PROGAMING PLATFORMS CORP. (Exact name of Registrant as specified in its charter) Delaware 98-0663823 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 60 Mazeh Street, Apartment 12, Tel Aviv, 65789, Israel (Address of principal executive offices)(zip code) +972-54-222-9702 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. o Yesx No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o Yes o No Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filero Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yesx No State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: As of May 12, 2011, there were 5,040,000 shares of the Registrant's common stock issued and outstanding. TABLE OF CONTENTS Pg. PART I—FINANCIAL INFORMATION Item 1. Financial Statements - Unaudited 2 ·Balance Sheets 2 ·Statements of Operations 3 ·Statements of Cash Flows 4 ·Notes to Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3.Quantitative and Qualitative Disclosures About Market Risk 10 Item 4.Controls and Procedures 10 PART II – OTHER INFORMATION Item 1. Legal Proceedings 11 Item 1A. Risk Factors 11 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 11 Item 5.Other Information 11 Item 6. Exhibits 12 Signatures 13 PART I - FINANCIAL INFORMATION Item 1.Financial Statements PROGAMING PLATFORMS CORP (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS March 31, December 31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Other current assets Total current assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable and accrued liabilities $ $ Total current liabilities Commitments and Contingencies Stockholders' equity Common stock, par value $.0001 per share, 500,000,000shares authorized; 5,000,000 shares issued and outstanding Stock subscription receivable ) ) Additional paid in capital (Deficit) accumulated during the development stage ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these financial statements. 2 PROGAMING PLATFORMS CORP (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS (UNAUDITED) For the three From May 26, 2010 months ended date of inception March 31, 2011 March 31, 2011 Revenues $
